Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended as follows:
Please cancel claims 6-8.
Please replace claim 12 with the following 

A method of diagnosing and treating lupus in a subject suspected of having lupus, said method comprising the steps of:
(a) obtaining a biological sample from the subject suspected of having lupus, wherein the biological sample is blood plasma or serum; 
(b) performing an ELISA assay for  measuring auto-antibodies to THEX1 protein in the biological sample of (a) , wherein the assay comprises: 
(i) immobilizing the THEX1 protein on a solid support comprising wells, at a concentration of 0.1 pg/well, to form a complex with the auto-antibodies to the THEX1 protein present in the biological sample; and 
(ii) detecting the complex, thereby detecting the level of auto-antibodies to the THEX1 protein in the biological sample, wherein the in the THEX1 protein consists of an amino acid sequence of SEQ ID NO: 1; 
(c) comparing the level of auto-antibodies to the THEX1 protein present in the biological sample of (a) with control levels of each of (1) auto-antibodies to the THEX1 protein in blood plasma or serum from healthy subjects and (2) auto-antibodies to the THEX1 protein 
(d) diagnosing the subject as having lupus when the level of auto-antibodies to the THEX1 protein present in the biological sample of (a) is statistically significantly higher than each of the control level of auto-antibodies to the THEX1 protein in blood plasma or serum from healthy subjects and the control level of auto-antibodies to the THEX1 protein in blood plasma or serum from subjects with SSc; and 
(e) treating the diagnosed subject of (d) with corticoids and/or hydroxychloroquine; wherein the control subjects with SSc do not have at least one of anti-topoisomerase autoantibodies and anti-centromere autoantibodies and wherein each of the control level of auto-antibodies to the THEX1 protein of (c) is obtained by performing steps( i) and (ii). 

Authorization for this Examiner's Amendment for the condition of allowance was given in a telephone interview with attorney M. Whitham on 5/172022.
The amended claim 12  has rendered all of the rejection of the last Office action moot and thereby withdrawn.  
Claim 12 is allowed

The following is an examiner’s statement of reasons for allowance: The closest prior art is Matoon and Mosca in view of Lambert (all of record).  However,  Matoon and Mosca do not teach (i) immobilizing the THEX1 protein on a solid support comprising wells, at a concentration of 0.1 pg/well, to form a complex with the auto-antibodies to the THEX1 protein present in the biological sample; and 
(ii) detecting the complex, thereby detecting the level of auto-antibodies to the THEX1 protein in the biological sample, wherein the in the THEX1 protein consists of an amino acid sequence of SEQ ID NO: 1; 
(c) comparing the level of auto-antibodies to the THEX1 protein present in the biological sample of (a) with control levels of each of (1) auto-antibodies to the THEX1 protein in blood plasma or serum from healthy subjects and (2) auto-antibodies to the THEX1 protein 
(d) diagnosing the subject as having lupus when the level of auto-antibodies to the THEX1 protein present in the biological sample of (a) is statistically significantly higher than each of the control level of auto-antibodies to the THEX1 protein in blood plasma or serum from healthy subjects and the control level of auto-antibodies to the THEX1 protein in blood plasma or serum from subjects with SSc;  This deficiency is not remedied by Lambert.  
In addition, the amended claim integrates judicial exceptions into a practical application of treating with particular treatment sufficient to amount to significantly more than the judicial exceptions.  Therefore, amended claim has rendered all of the rejection of the last Office action moot and thereby withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641